W. FLETCHER,
dissenting.
I would deny the petition for review. In my view, the Immigration Judge’s adverse credibility determination was supported by substantial evidence. The record contains transcripts of two airport interviews. One was conducted in Mandarin, the other in English; petitioner is fluent in English. *463At neither of these interviews did petitioner mention the 1989 political activity and persecution upon which he relied at his asylum hearing before the IJ. Further, according to petitioner, his older sister was in China in 1989. She was in Los Angeles at the time of petitioner’s asylum hearing in that city and thus could easily have come to corroborate his testimony, but she did not do so.